Citation Nr: 1451298	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) status post stents, from September 13, 2010 to May 2, 2011, and from September 1, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for scars status post coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The January 2011 rating decision granted service connection for CAD status post stents and assigned an initial rating of 60 percent, effective from July 22, 2008, and a 30 percent rating effective from September 13, 2010.  At a January 2013 Board hearing, the Veteran testified that he is only contesting the 30 percent rating for his CAD status post stents assigned from September 13, 2010.

The December 2011 rating decision granted service connection, and assigned a 10 percent initial rating, for scars status post CABG secondary to service-connected CAD status post stents, effective May 5, 2011.  That rating decision also granted a temporary total rating for the Veteran's CAD status post stents from May 3, 2011 through August 31, 2011, based on his CABG surgery on May 3, 2011.  A 30 percent rating was continued for CAD status post stents from September 1, 2011.

The Veteran testified before a Decision Review Officer at a May 2012 hearing at the RO.  In January 2013, the Veteran also testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  In January 2013, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304.  However, this evidence is duplicative the evidence already of record.

The issue of entitlement to a rating in excess of 30 percent for CAD status post stents, from September 13, 2010 to May 2, 2011, and from September 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's scars status post CABG have been manifested by two painful linear scars, one in the right lower extremity and the other on the anterior trunk; there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that either scar resulted in frequent loss of covering of skin over the scar or limitation of motion or loss of function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for scars status post CABG have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to a higher initial rating for service-connected scars status post CABG arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and a Statement of the Case, which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate a VA examination in June 2012 to ascertain the current severity of his scars status post CABG.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiner discussed the history of the Veteran's scars status post CABG, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his scars.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examination obtained in connection with this claim was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the Military Order of the Purple Heart of the U.S.A.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's CAD status post stents and scars status post CABG.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for scars status post CABG was granted in a December 2011 rating decision effective from May 5, 2011, with an initial rating of 10 percent.  As such, the rating period on appeal for the initial rating for scars status post CABG is from May 5, 2011.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  

The Veteran's scars disability is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7804 on the basis of painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

VA treatment records dated in May and June 2011 reflect that the Veteran was seen in the emergency department for wound infection status post 4 vessels CBAG in May 2011.  On examination, he had clear, purulent drainage from a pinhole opening in the superior aspect of his midline sternotomy wound, which was less than 1 cm in size.  The remainder of the sternotomy wound was clean, dry and intact.  A June 2011 VA treatment report noted that the Veteran's wound was free of cellulitis, his leukocytosis had resolved.  However, he was found to have Methicillin-resistant Staphylococcus aureus (MRSA)-positive cultures from his wound and was treated with 14 days of antibiotic; the wound was closed in June 2011.  However, he underwent a sternotomy wound revision and debridement with sternal wire removal later in the same month.

A November 2011 VA postoperative note reflects that the Veteran had no fever, chills, discharge or erythema at the sternal incision.  He complained of mild pressure when he lied on his side for a long time or coughed.  The assessment was sternal wound with superior indentation but completely healed without any evidence of infection.  There was no sternal click or instability with cough.

At the May 2012 RO and the January 2013 Board hearings, the Veteran testified that he had a quarter inch deep scar into the chest and a 6 to 7 inch-long scar from the right ankle to groin status post CABG.  He reported discomfort around the ankle, knee, and chest, and severe chest pain with sneezing.  He also stated that he experienced numbness in the left side of the chest, which he believed to be nerve damage from the scar.

The Veteran underwent a VA scars examination in June 2012.  The VA examiner identified 2 painful scars of the trunk or extremities.  The examiner noted that none of the scars were unstable with frequent loss of covering of the skin over the scar; none of the scars were both painful and unstable.  On physical examination, there was a linear scar on the right lower extremity, which was 59 cm in length, and another linear scar on the anterior trunk, which was 24 cm in length.  The examiner found that the scars did not result in limitation of function.  The examiner noted that mid sternal chest scar was slightly depressed, about 0.5 cm, likely the result of sternal debridement, but there was no evidence to suggest any active infection.  The examiner further noted that the Veteran's scars did not impact his ability to work.  The diagnoses were a well-healed mid sternal scar and a well-healed right lower extremity scar, both with mild superficial loss of sensation in the scars; there was no functional impairment in either scar.

A higher initial rating would only be available under Diagnostic Code 7804, if the Veteran's scars disability involved three or more scars, or at least one scar is considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  However, the evidence of record clearly demonstrates that the Veteran's scars disability is only manifested by two painful scars.  Furthermore, at no point during the period under appeal has either of the scars been evaluated as unstable.  Rather, the June 2012 VA examiner concluded that both scars were without frequent loss of covering of skin over the scars.

The Board has also considered whether a higher rating would be available for based on any other disabling effects under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scars, aside from pain.  See 38 C.F.R. § 4.118.  The June 2012 VA examiner specifically noted that the Veteran's scars do not result in limitation of function and that although there is mild superficial loss of sensation in the scars, there is no functional impairment in either scar.

In short, the Board finds that an initial rating greater than 10 percent is not warranted for the Veteran's scars status post CABG.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected scars disability.  See Thun, 22 Vet. App. at 115.  The Veteran's scars disability is evaluated by the rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and any other disabling effects associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his scars disability that have been unaccounted for by the current schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's scars status post CABG.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of a rating greater than the currently assigned for the Veteran's service-connected scars status post CABG, at any time during the rating period on appeal.  As such, staged ratings are not for application.  Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  In fact, the June 2012 VA scars examiner found that the Veteran's service-connected scars status post CABG does not impact the Veteran's ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claim for an increased rating, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for scars status post CABG is denied.


REMAND

Most recently, the Veteran underwent a VA heart examination in June 2012.  The VA examination report notes that the Veteran's echocardiogram (ECG) on September 23, 2011 revealed left ventricular ejection fraction of 70 percent.  However, the report of the ECG findings is not included in the record.  Further, during the January 2013 Board hearing, the Veteran indicated that he has been receiving ongoing treatments for his CAD at the VA Medical Center (VAMC) in West Haven, Connecticut, and his most recent visit was in December 2012; he was also scheduled for his next appointment on January 24, 2013.  However, the most recent VA treatment records associated with the claims file are dated in November 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the ECG evaluation results referenced in the June 2012 VA heart examination report, as well as all updated VA treatment records dated from November 2011 to the present.

Additionally, the Board observes that a METs (metabolic equivalents) testing was not conducted during the June 2012 VA heart examination.  In this regard, the Veteran submitted a March 2012 private cardiac rehabilitation evaluation report from the Griffin Hospital, which reflects that his MET/Workload was 2.9 (initial) and 3.1 (final) on exercise data.  The Board finds that this evidence suggests a worsening of the Veteran's CAD since his last VA examination in September 2010.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Consequently, to ensure that the record reflects the current severity of the Veteran's service-connected CAD status post stents, the Veteran should be provided a more contemporaneous VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, specifically to include the September 23, 2011 ECG results as referenced in June 2012 VA heart examination report.  Records should be obtained from the VA Medical Center (VAMC) in West Haven, Connecticut dated from November 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate a VA examination to determine the current severity of his service-connected CAD status post stents.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment, specifically including a METs (metabolic equivalents) testing, must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail, including assessment of the Veteran's workload of METs and left ventricular ejection fraction.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013)

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


